
	

114 HR 1156 : International Science and Technology Cooperation Act of 2015
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1156
		IN THE SENATE OF THE UNITED STATES
		May 20, 2015Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To authorize the establishment or designation of a working group under the National Science and
			 Technology Council to identify and coordinate international science and
			 technology cooperation opportunities.
	
	
 1.Short titleThis Act may be cited as the International Science and Technology Cooperation Act of 2015. 2.Coordination of international science and technology partnerships (a)EstablishmentThe Director of the Office of Science and Technology Policy shall establish or designate a working group under the National Science and Technology Council with the responsibility to identify and coordinate international science and technology cooperation that can strengthen the United States science and technology enterprise, improve economic and national security, and support United States foreign policy goals.
 (b)NSTC working group membershipThe working group established under subsection (a) shall be co-chaired by officials from the Office of Science and Technology Policy and the Department of State.
 (c)ResponsibilitiesThe working group established under subsection (a) shall— (1)plan and coordinate interagency international science and technology cooperative research and training activities and partnerships supported or managed by Federal agencies and work with other National Science and Technology Council committees to help plan and coordinate the international component of national science and technology priorities;
 (2)establish Federal priorities and policies for aligning, as appropriate, international science and technology cooperative research and training activities and partnerships supported or managed by Federal agencies with the foreign policy goals of the United States;
 (3)identify opportunities for new international science and technology cooperative research and training partnerships that advance both the science and technology and the foreign policy priorities of the United States;
 (4)in carrying out paragraph (3), solicit input and recommendations from non-Federal science and technology stakeholders, including universities, scientific and professional societies, industry, and relevant organizations and institutions; and
 (5)identify broad issues that influence the ability of United States scientists and engineers to collaborate with foreign counterparts, including barriers to collaboration and access to scientific information.
 (d)Report to congressThe Director of the Office of Science and Technology Policy shall transmit a report, to be updated every 2 years, to the Committee on Science, Space, and Technology and the Committee on Foreign Affairs of the House of Representatives, and to the Committee on Commerce, Science, and Transportation and the Committee on Foreign Relations of the Senate. The report shall also be made available to the public on the reporting agency’s website. The report shall contain a description of—
 (1)the priorities and policies established under subsection (c)(2); (2)the ongoing and new partnerships established since the last update to the report;
 (3)the means by which stakeholder input was received, as well as summary views of stakeholder input; and
 (4)the issues influencing the ability of United States scientists and engineers to collaborate with foreign counterparts.
				
	Passed the House of Representatives May 19, 2015.Karen L. Haas,Clerk
